Citation Nr: 0118240	
Decision Date: 07/12/01    Archive Date: 07/17/01

DOCKET NO.  00-04 931	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for a skin disorder, to 
include seborrheic keratosis, as a result of exposure to 
Agent Orange.

ATTORNEY FOR THE BOARD

M. McBrine, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1968 to May 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2000 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania that denied the veteran's claim of 
entitlement to service connection for a skin disorder, to 
include seborrheic keratosis, as a result of exposure to 
Agent Orange.  The veteran perfected a timely appeal of this 
determination.

In a March 2000 rating decision, the RO denied entitlement to 
service connection for a liver disorder, to include 
hepatitis, a heart disability, a lung disability, and a 
stomach condition, each claimed as a result of exposure to 
Agent Orange.  In a October 2000 rating decision, the RO 
confirmed and continued the denial of entitlement to service 
connection for obstructive sleep apnea and atrial 
fibrillation with a history of congestive heart failure, as a 
result of exposure to Agent Orange.  The RO sent the veteran 
letters to this effect in March 2000 and October 2000, 
respectively, along with a copy of the rating decisions and 
notice of his appellate rights.  The veteran did not initiate 
an appeal of these determinations, and thus they are not 
considered part of the current appeal.

The Board notes that the veteran originally requested a 
hearing before the Board at the RO (a Travel Board hearing), 
but this request was canceled by the veteran in a statement 
dated May 2001.


REMAND

The Board observes that the Veterans Claims Assistance Act 
has eliminated the requirement for a well grounded claim, 
enhanced VA's duty to assist a veteran in developing the 
facts pertinent a claim, and expanded VA's duty to notify the 
veteran and the representative, if any, concerning the 
aspects of claim development.  See Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(hereinafter, "VCAA"); Veterans Benefits and Health Care 
Improvement Act of 2000, Pub. L. No. 106-419, § 104 (2000).

With respect to the claim for a skin disorder, the veteran 
contends that he developed a skin disorder, to include 
seborrheic keratosis, as a result of having been exposed to 
Agent Orange while stationed in Vietnam.

In this case, the Board observes that the veteran's service 
medical records are not associated with the claims folder.  
In fact, a thorough search of the folder does not show that 
any attempt was ever made to obtain copies of the veteran's 
service medical records.  As such, and mindful of its duty to 
assist, the Board is of the opinion that an attempt should be 
made to associate the veteran's service medical records with 
his claims folder.

The veteran's DD Form 214 indicates that he served in the 
Republic of Vietnam during the Vietnam Era.  However, other 
than the veteran's assertions, there is no evidence in the 
claims file to support his account of exposure to Agent 
Orange in service.  Moreover, because the evidence of record 
fails to indicate that he has one of the conditions 
enumerated in either 38 U.S.C.A. § 1116(a) or 38 C.F.R. 
§ 3.309(c); and because the law, as authoritatively 
interpreted by the Court, permits a presumption of herbicide 
exposure only in instances where the veteran has the 
requisite service and has developed one or more of the 
enumerated conditions, the veteran's exposure may not be 
presumed at this time.  McCartt v. West, 12 Vet. App. 164, 
168 (1999).

That notwithstanding, the United States Court of Appeals for 
the Federal Circuit has determined that a claimant is not 
precluded from establishing service connection with proof of 
direct service causation.  See Combee v. Brown, 34 F.3d 1039, 
1042 (Fed. Cir. 1994); see also Brock v. Brown, 10 Vet. 
App. 155, 160-61 (1997).  In accordance with this legal 
precedent, the Board determines that the veteran should be 
informed that he can submit evidence which proves the claimed 
causal relationship.

Additionally, in accordance with the VA's duty to assist the 
veteran in developing further evidence which might support 
his claim, as required by the VCAA, it is now incumbent upon 
the VA to attempt to secure information which might confirm 
that the veteran was exposed to Agent Orange in service.  For 
this task, reference to official Government records will be 
necessary in order to ascertain where and when herbicide 
agents were applied in Vietnam, and whether the veteran was 
present in the pertinent locations and at the pertinent 
times.  The appropriate contact point for VA to obtain such 
information would appear to be the United States Armed 
Services Center for Research of Unit Records (USASCRUR).

In order to assist the USASCRUR in providing specific and 
relevant information, the RO should first ask the veteran to 
specify where, and under what circumstances he may have been 
exposed to Agent Orange during his service in Vietnam.  In 
addition, the RO should secure, from the appropriate military 
service department, a copy of the veteran's DA Form 20 
(Enlisted Qualification Record), or equivalent service 
personnel records, to verify the veteran's dates of service 
in Vietnam and his unit assignment while in that country.  
Then, once that information is received, the RO should 
forward the information supplied by the veteran, along with 
the veteran's service personnel records, to USASCRUR, and ask 
that agency to provide a report as to the extent, if any, of 
the veteran's exposure to Agent Orange or other herbicides in 
service.

Further, the new legislation also requires VA to provide a 
medical examination or obtain a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination or opinion is necessary to make a 
decision on the claim when the record (1) contains competent 
evidence that the claimant has a current disability or 
persistent or recurrent symptoms of the disability; (2) 
contains evidence which indicates that the disability or 
symptoms may be associated with the claimant's active duty; 
and (3) does not contain sufficient medical evidence for VA 
to make a decision.  See VCAA at § 3 (to be codified at 
38 U.S.C. § 5103A).

Since the underlying etiological basis for the diagnosis of 
seborrheic keratosis in the record on appeal is not clear, 
the RO should, after the foregoing development, schedule the 
veteran for an examination of the skin.  The examiner should 
review the evidence as to the veteran's exposure (if 
documented) to Agent Orange in service, and should render an 
opinion as to whether the veteran has a current skin disorder 
(to include seborrheic keratosis) attributable to herbicide 
exposure.

Accordingly, this case is REMANDED for the following 
development:

1.  The RO should contact the veteran and 
ask him to provide a list of the dates 
and locations of all VA or non-VA 
treatment for his skin disorder, to 
include seborrheic keratosis, from his 
discharge from service to the present.  
The RO should take appropriate steps to 
obtain copies of all of the records of 
treatment or hospitalization from any VA 
facilities so identified, as well as any 
additional records of treatment from any 
other source identified by the veteran, 
which are not already in the claims file, 
and associate them with the record.  In 
any event, the RO should also contact the 
National Personnel Records Center (NPRC) 
to obtain a copy of the veteran's service 
medical records.  If the RO is unable to 
obtain any of the records identified by 
the veteran or his service medical 
records, it should follow the proper 
procedures under the Veterans Claims 
Assistance Act.

2.  The RO should also give the veteran 
the opportunity to provide specific 
information concerning his purported 
exposure to Agent Orange in service, 
including the dates of his tour of duty 
in Vietnam, approximates dates and 
locations, as well as the circumstances, 
of the claimed exposure, and the unit(s) 
in which he served.  The RO should ask 
the veteran to provide specific 
information, including dates, places, 
unit assignments, etc.

3.  The RO should obtain the veteran's 
service personnel records and associate 
them with the claims folder. 

4.  With the additional information 
obtained and the evidence currently of 
record, the RO should review the file and 
prepare a summary of the dates of the 
veteran's tour of duty in Vietnam, as 
well as the reported areas of duty during 
that time.  This summary, together with a 
copy of the veteran's DD Form 214 and all 
related documents, should be sent to the 
USASCRUR.  The USASCRUR should be 
requested to provide any additional 
information that might corroborate the 
veteran's purported exposure to Agent 
Orange.

5.  If the information from the USASCRUR 
confirms that the veteran was exposed to 
Agent Orange and/or other herbicides 
during his service in Vietnam, the RO 
should inform the veteran of the 
documented exposure.  The RO should also 
inform the veteran that he may submit 
proof that his skin disorder, to include 
seborrheic keratosis, was caused by his 
exposure to Agent Orange in service.

6.  If the information from the USASCRUR 
confirms that the veteran was exposed to 
Agent Orange and/or other herbicides 
during his service in Vietnam, the RO 
should then schedule him for a VA 
dermatology examination to determine 
whether he current his a skin disorder, 
to include seborrheic keratosis, as a 
result of exposure to Agent Orange.  The 
claims folder must be made available to 
the examiner for review in conjunction 
with the study of this case.  A complete 
rationale for any opinion expressed 
should be included in the medical report, 
to include the evidence in the record 
upon which the examiner bases the 
opinion.

7.  The RO must review the claims file 
and ensure that all notification and 
development action required by the VCAA 
of 2000, Pub. L. No. 106-475 is 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are fully 
complied with and satisfied. 

7.  The RO and the veteran are advised 
that the Board is obligated by law to 
ensure that the RO complies with its 
directives, as well as those of the 
United States Court of Appeals for 
Veterans Claims (the Court).  The Court 
has stated that compliance by the Board 
or the RO is neither optional nor 
discretionary.  Where the remand orders 
of the Board or the Court are not 
complied with, the Board errs as a matter 
of law when it fails to ensure 
compliance.  Stegall v. West, 11 Vet. 
App. 268, 271 (1998).

8.  The RO should then review the record 
and readjudicate the issue of entitlement 
to service connection for a skin disorder 
to include seborrheic keratosis, as a 
result of Agent Orange exposure, 
including adjudication of the claim in 
light of Combee and Brock, both supra, as 
discussed above.

If the benefits sought on appeal are not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case on all issues in appellate status.  The 
SSOC must contain notice of all relevant actions taken on the 
claim for benefits, to include a summary of the evidence and 
applicable law and regulations considered pertinent to the 
issue currently on appeal.  The veteran and his 
representative should be provided an appropriate period of 
time for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	DEBORAH W. SINGLETON
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




